IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARQAWI ABDU ALl AL-HAJJ (ISN 145 7),
Petitioner,
Civil Action No. 09-745 (RCL)

V.

BARACK OBAMA, et al.

FILED

SEP t 2 2011
. .D` t` t&Bankruptcy
[ RDER C(i)`teii\t(§i]o§tlie\sl)lr;irictotcolumbia

Upon consideration of Respondents’ consent motion for enlargement of time within

Respondents.

\./\/\./\./£\J&\¢J%/\.»/\J

which to file their notice under Section I.D.l of Judge Hogan’s Case Management Order (dkts.
689, 784) (“CMO"), as required by this Court’s Order of May 23, 201 l (dkt. 1530); and in
consideration of Petitioner’s request, iterated in Respondents’ Motion, for an enlargement of
time within which to file his Traverse; and it appearing that the parties have consented to this
schedule, it is hereby

ORDERED that Respondents shall file notice under Section I.D.l of Judge Hogan’s
Case Management Order by or on October 3, 2011; and it is

FURTHER ORDERED that Petitioner shall file a Traverse, or otherwise respond,

within 60 days of the date on which respondents file notice under Section I.D.l.

so oRDEREi).
€/’ "/// Qc¢ c~ /;`*v€»..,éw£€
DATE RoYY:E c. LAMBERTH

CHIEF JUDGE